Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of common stock, $0.0001 par value, of ZAIS Financial Corp., a Maryland corporation.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:June 23, 2016 Almitas Opportunity Fund LP By: Almitas Capital LLC General Partner By: /s/ Ronald Mass Name: Ronald Mass Title: Managing Principal Almitas Capital LLC By: /s/ Ronald Mass Name: Ronald Mass Title: Managing Principal /s/ Ronald Mass Ronald Mass
